Case 2:17-cv-00718-RWS-RSP Document 136 Filed 12/17/18 Page 1 of 4 PageID #: 6807




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,                   )
                                                )
           Plaintiff,                           )       Civil Action No. 2:17-cv-00718-RWS-RSP
                                                )       LEAD CONSOLIDATED CASE
  v.                                            )
                                                )
  AT&T CORPORATION, AT&T                        )       JURY TRIAL DEMANDED
  MOBILITY LLC,                                 )
                                                )
           Defendants.                          )


   PLAINTIFF’S MOTION TO LIMIT THE NUMBER OF TERMS TO BE CONSTRUED


                                        I.   ARGUMENT

           It is appropriate to limit the number of patent claim terms to be construed.1 “Beyond a

  limited number, additional claims and claim terms only add to the burdens on the court and jury,

  as well as the expense for the parties, and are unlikely to change the outcome.” 2 “[I]t behooves

  the parties to approach the hearing with a sniper rifle, not a blunderbuss.”3 Here, Defendants seek

  to have 21 terms construed.4

           “Claim construction is a matter of resolution of disputed meanings and technical scope, to

  clarify and when necessary to explain what the patentee covered by the claims, for use in the



       1
        Hearing Components, Inc. v. Shure, Inc., No. 9:07-cv-104, 2008 U.S. Dist. LEXIS 109230, at
  *3 (E.D. Tex. June 13, 2008); Univ. of Va. Patent Found. v. GE, No. 3:14cv51, 2015 U.S. Dist.
  LEXIS 107183, at **18, 19 (W.D. Va. Aug. 14, 2015); Norgren Automation Solutions, LLC v PHD,
  Inc., No. 14-cv-13400, 2015 US Dist LEXIS 132614, at **5, 6 (E.D. Mich. June 22, 2015).
      2
        Norgren Automation Solutions, LLC v PHD, Inc., No. 14-cv-13400, 2015 US Dist LEXIS
  132614, at *5 (E.D. Mich. June 22, 2015).
      3
        Bose Corp. v. SDI Techs., Inc., 828 F. Supp.2d 415, 418 (D. Mass. 2011); see also id. at 425
  (reflecting the Court only construed eight sets of related terms).
      4
        See Exhibit 2, December 17, 2018 e-mail from Saul to Ramey.


                                                    1
Case 2:17-cv-00718-RWS-RSP Document 136 Filed 12/17/18 Page 2 of 4 PageID #: 6808




  determination of infringement. It is not an obligatory exercise in redundancy.”5

            “[D]istrict courts are not (and should not be) required to construe every limitation present

  in a patent's asserted claims.”6

            Some District Courts require that “for the court to be able to determine whether claim

  construction will be a useful exercise, a party must provide a specific explanation of how a term’s

  disputed meaning relates to the infringement or invalidity disputes.”7 Defendants have not shown

  how any of the 21 terms are necessary for infringement or validity.

            A limitation of 10 terms is common.8 Moreover, in a related case, case No. 2:17-cv-42,

  the parties only construed nine terms, including the terms asserted by Defendants to be indefinite.9

            Thus, Plaintiff requests this Court order that no more than ten (10) patent terms or phrases

  may be presented to the Court for construction, and, if the parties are unable to agree upon which


      5
          U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).
      6
          O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).
      7
        e2Interactive, Inc. v. Blackhawk Network, Inc., 3-09-cv-00629, Opinion and Order at 2 (W.D.
  Wis., April 25, 2011) (attached as Exhibit 2).
      8
        Hearing Components, 2008 U.S. Dist. LEXIS 109230, at *3 (E.D. Tex. June 13, 2008); Univ.
  of Va. Patent Found., 2015 U.S. Dist. LEXIS 107183, at *19; Norgren Automation Solutions, 2015
  US Dist LEXIS 132614, at *5; N.D. Cal. L.P.R. 4-1(b), available at
  http://www.cand.uscourts.gov/localrules/patent (stating, “The parties shall [ ] jointly identify the 10
  terms likely to be most significant to resolving the parties’ dispute, including those terms for which
  construction may be case or claim dispositive.”); S.D. Cal. L.P.R. 4.2.a., available at
  https://www.casd.uscourts.gov/Rules/SitePages/LocalRules.aspx (requiring the parties identify “the
  terms whose construction will be most significant to the resolution of the case up to a maximum of
  ten (10) terms.”); N.D. Ill. L.P.R. 4.1(b), available at
  http://www.ilnd.uscourts.gov/_assets/_documents/_forms/_judges/St_Eve/local%20patent%20rules.p
  df (stating, “No more than ten (10) terms or phrases may be presented to the Court for construction
  absent prior leave of court upon a showing of good cause. . . . If the parties are unable to agree upon
  ten terms, then five shall be allocated to all plaintiffs and five to all defendants. For each term to be
  presented to the Court, the parties must certify whether it is outcome-determinative.”); N.D.N.Y.
  L.P.R. 4-1(b), available at https://www.nynd.uscourts.gov/content/local-rule-patent (stating, “No
  more than ten (10) patent terms or phrases may be presented to the Court for construction, absent
  prior leave of Court upon a showing of good cause. . . . If the parties are unable to agree upon which
  ten (10) terms are to be presented to the Court for construction, then five (5) shall be allocated to all
  plaintiffs, jointly, and five (5) to all defendants.”).
      9
        See ECF No. 257 and its Exhibits A, B, and C, Joint Claim Construction Chart.


                                                        2
Case 2:17-cv-00718-RWS-RSP Document 136 Filed 12/17/18 Page 3 of 4 PageID #: 6809




  ten (10) terms are to be presented to the Court for construction, then five (5) shall be allocated to

  Plaintiff and five (5) to all Defendants.10 Plaintiff alternatively requests this Court order a limit on

  the number of terms to be construed and division of such limit among the parties in such number

  and manner as the Court deems appropriate.


                                       II. CONCLUSION

          Plaintiff requests this Court order that no more than ten (10) patent terms or phrases may

  be presented to the Court for construction, and, if the parties are unable to agree upon which ten

  (10) terms are to be presented to the Court for construction, then five (5) shall be allocated to

  Plaintiff and five (5) to all Defendants. Plaintiff alternatively requests this Court order a limit on

  the number of terms to be construed and division of such limit among the parties in such number

  and manner as the Court deems appropriate.


                                             Respectfully submitted,

                                             Ramey & Schwaller, LLP

                                             By: /s/ William P. Ramey, III
                                                William P. Ramey, III
                                                Texas Bar No. 24027643
                                                5020 Montrose Blvd., Suite 750
                                                Houston, Texas 77006
                                                Telephone: (713) 426-3923
                                                Facsimile: (832) 900-4941
                                                wramey@rameyfirm.com

                                                 Hicks Thomas, LLP

                                                 John B. Thomas (Co-Counsel)
                                                 Texas Bar No. 19856150
     10
         The proposed language of the proposed order is similar to language of local patent rules of the
  Northern District of Illinois (N.D. Ill. L.P.R. 4.1(b), available at
  http://www.ilnd.uscourts.gov/_assets/_documents/_forms/_judges/St_Eve/local%20patent%20rules.p
  df and of the Northern District of New York (N.D.N.Y. L.P.R. 4-1(b), available at
  https://www.nynd.uscourts.gov/content/local-rule-patent).



                                                     3
Case 2:17-cv-00718-RWS-RSP Document 136 Filed 12/17/18 Page 4 of 4 PageID #: 6810




                                              700 Louisiana Street, Suite 2000
                                              Houston, Texas 77002
                                              Telephone: (713) 547-9100
                                              Facsimile: (713) 547-9150
                                              jthomas@hicks-thomas.com

                                              Attorneys for Traxcell Technologies, LLC




                              CERTIFICATE OF CONFERENCE

                I attempted to confer on December 13, 2018 with all counsel for Defendants

  regarding this Motion by e-mail in the morning. Counsel did not reply nor acknowledge the

  request but did reach out to me for a conference on another matter. A conference was had on

  December 14, 2018 where the defendants requested time to consult with one another and their

  clients. On December 17, 2018, all counsel for Defendants advised that the were opposed to the

  motion and felt that 21 terms was reasonable.

                                              /s/ William P. Ramey, III



                                 CERTIFICATE OF SERVICE

         All counsel of record who have appeared in this case are being served today, December 17,

  2018, with a copy of the foregoing via the Court's CM/ECF system.

                                              /s/ William P. Ramey, III
                                              William P. Ramey, III




                                                  4
